EXHIBIT 10.144

SIXTH AMENDMENT
TO THE
GLOBAL STOCK PLAN
OF
COUNTRYWIDE FINANCIAL CORPORATION

WHEREAS, the Compensation Committee of the Board of Directors of Countrywide
Financial Corporation (the “Company”) has determined that it is in the best
interest of the Company to amend the Countrywide Financial Corporation Global
Stock Plan (the “Global Stock Plan”) to amend the definition of “Fair Market
Value” to conform to certain revised rules of the Securities and Exchange
Commission;

NOW THEREFORE, the Global Stock Plan is amended effective as of January 1, 2007,
in the following particulars:


1.             SECTION 2.11 IS HEREBY DELETED IN ITS ENTIRETY AND NEW SECTION
2.11 IS INSERTED IN ITS PLACE AS FOLLOWS (WITH THE REVISED LANGUAGE REFLECTED
BELOW IN ITALICS):


“2.11       “FAIR MARKET VALUE” ON ANY DATE MEANS THE OFFICIALLY-QUOTED CLOSING
SELLING PRICE OF THE SHARES OF COMMON STOCK ON SUCH DATE ON THE PRINCIPAL
NATIONAL SECURITIES EXCHANGE OR OTHER STOCK MARKET ON WHICH SUCH SHARES ARE
LISTED OR ADMITTED TO TRADING (INCLUDING THE NEW YORK STOCK EXCHANGE, NASDAQ
STOCK MARKET, INC. OR SUCH OTHER MARKET OR EXCHANGE IN WHICH SUCH PRICES ARE
REGULARLY QUOTED) OR, IF THERE HAVE BEEN NO SALES WITH RESPECT TO SHARES ON SUCH
DATE, THE FAIR MARKET VALUE SHALL BE THE VALUE ESTABLISHED BY THE BOARD IN GOOD
FAITH AND IN ACCORDANCE WITH SECTION 422 OF THE CODE.”

IN WITNESS WHEREOF, the Company has caused this Sixth Amendment to be executed
by its duly authorized officer this 30th day of November, 2006.

 

Countrywide Financial Corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Marshall M. Gates

 

 

 

 

Marshall Gates

 

 

 

 

Senior Managing Director,

 

 

 

 

Chief Administrative Officer

 


--------------------------------------------------------------------------------